Citation Nr: 0122876	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  95-22 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chronic lumbosacral strain, from August 11, 1995 to August 
25, 1997.

2.  Entitlement to an increased rating for chronic 
lumbosacral strain, currently rated 20 percent disabling.

3.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently rated 10 percent disabling.

4.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently rated 10 percent disabling.

5.  Entitlement to an increased rating for residuals of 
perineal trauma manifested by urinary frequency, currently 
rated 20 percent disabling.

6.  Entitlement to an increased (compensable) rating for 
residuals of peritonsillar abscess.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

8.  Entitlement to service connection for chronic left ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1987 to 
April 1992.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Denver Regional Office (RO) May 1996 rating decision which 
increased the rating of the service-connected lumbosacral 
strain from zero to 10 percent (effective August 11, 1995), 
reduced the rating of the service-connected chondromalacia of 
the left knee from 10 to zero percent (effective August 11, 
1995), and denied service connection for chronic left ankle 
disability, a compensable rating for the service-connected 
residuals of peritonsillar abscess, a rating in excess of 20 
percent for residuals of perineal trauma manifested by 
urinary frequency, a rating in excess of 10 percent for 
chondromalacia of the right knee, and entitlement to TDIU.  
The Houston RO now has jurisdiction over this case. 

By the May 1996 rating decision, the RO also denied the 
veteran's claims of increased (compensable) ratings of his 
service-connected sinusitis and residuals of laceration of 
the nose; timely notice of disagreement relative to those 
matters was received in June 1996.  A statement of the case 
addressing the claims of increased ratings of sinusitis and 
residuals of laceration of the nose was issued in July 1996, 
but a substantive appeal was not filed by or on behalf of the 
veteran.  38 U.S.C.A. § 7105 (West 1991).

In his October 1996 substantive appeal, the veteran requested 
a Travel Board hearing, but by January 1997 written 
correspondence to the RO, he withdrew his Travel Board 
hearing request.  38 C.F.R. § 20.704(e) (2000).  He requested 
an RO hearing, which was held in April 1997.

By RO rating decision in March 1999, the rating of the 
service-connected chondromalacia of the left knee was 
increased from zero to 10 percent, effective August 27, 1997 
and, by rating decision in May 2001, a 10 percent rating of 
that disability was restored effective August 11, 1995.  The 
increased rating claim remains in controversy where less than 
the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).

By the March 1999 rating decision, the RO also increased the 
rating of the service-connected lumbosacral strain from 10 to 
20 percent, effective August 25, 1997.  Consistent with AB, 
6 Vet. App. at 38, the claim remains in controversy where 
less than the maximum available benefit is awarded.  By March 
1999 written correspondence, the veteran suggested that his 
service-connected low back disability should be assigned a 
rating greater that 10 percent from August 11, 1995, the date 
of receipt of his increased rating claim; thus, the matters 
of rating of the service-connected lumbosacral strain are 
properly listed on the title page above.

It is noted that, by rating decision in May 2001, the RO 
assigned separate 10 and 20 percent disability ratings for 
the veteran's service-connected residuals of perineal trauma 
based on symptoms and impairment from ilioinguinal neuralgia 
and urinary frequency, respectively; however, only the rating 
of impairment from urinary frequency is now on appeal to the 
Board.

Appellate consideration of the claims of service connection 
for chronic left ankle disability, increased ratings of the 
service-connected left and right knee and low back 
disabilities, and entitlement to TDIU is deferred pending 
completion of the development requested in the remand below.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of perineal 
trauma produce frequent urination, difficulty initiating 
urination and maintaining a stream, burning on urination, 
post-void dribbling, nocturia (3 to 4 times per night) and 
minimal leaking of urine; he does not require the use of 
absorbent materials or catheterization.

2.  The service-connected residuals of peritonsillar abscess 
are manifested by recurrent sore throat, difficulty 
swallowing, swelling sensation, and fever requiring 
intermittent medical treatment and use of antibiotic 
medication; there is no indication of hoarseness with 
inflammation of vocal cords or mucous membrane.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of perineal trauma manifested by urinary frequency 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.115b, Code 7515 (2000).

2.  The criteria for a compensable rating for residuals of 
peritonsillar abscess have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.97, Code 6516.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted providing new statutory requirements 
regarding notice to veterans and their representatives and 
specified duties to assist in the development of a claim.  
Recently, regulations implementing VCAA were published as a 
final rule.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  On review of the claims folder, the Board finds 
that all required notice and development action specified in 
the new law have been complied with relative to the claims of 
increased ratings for residuals of perineal trauma manifested 
by urinary frequency and residuals of peritonsillar abscess.  
Specifically, the Board finds that the July 1996 statement of 
the case, subsequent supplemental statements of the case, and 
April 1997 RO hearing, provided to both the veteran and his 
representative, specifically satisfy the requirement at 
§ 5103A of the new statute as they clearly notified them of 
the evidence necessary to substantiate those increased rating 
claims.

The duty to assist under the amended § 5103A has been 
fulfilled as all the evidence and records identified by the 
veteran as plausibly relevant to his pending claims have been 
collected for review.  The available medical examination 
reports are thorough and contain sufficient information to 
rate the service-connected residuals of perineal trauma 
manifested by urinary frequency and residuals of 
peritonsillar abscess according to the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The 
Board is satisfied that the veteran has been adequately 
assisted in the development of these claims, and that there 
are no outstanding pertinent records which the RO has not 
obtained or attempted to obtain.  No further assistance is 
necessary to comply with the requirements of this new law or 
any other applicable regulation regarding the development of 
the veteran's claims of increased ratings for residuals of 
perineal trauma manifested by urinary frequency and residuals 
of peritonsillar abscess.

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Id.  Consideration must 
be given to the ability of the veteran to function under the 
ordinary conditions of daily life.  38 C.F.R. § 4.10 (2000).  
If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7 (2000).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2000), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Historically, service connection for residuals of perineal 
trauma and peritonsillar abscess was granted by RO rating 
decision in December 1992, and each disability was assigned a 
noncompensable rating (residuals of perineal trauma were 
rated under Code 7529, benign neoplasm of the genitourinary 
system, and residuals of peritonsillar abscess were rated 
under Code 6517, healed injuries of larynx).  That decision 
was based on the veteran's service medical records 
documenting the presence of corpora cavernosa mass requiring 
surgical treatment (including perineal exploration, 
cavernostomy, and left corpora cavernosa thrombectomy), and 
showing treatment for left peritonsillar abscess (including 
by surgical incision and drainage of the abscess).

By RO rating decision in May 2001, consistent with Esteban v. 
Brown, 6 Vet. App. 259 (1994), holding that all disabilities, 
including those arising out of a single disease entity, are 
to be rated separately under 38 C.F.R. § 4.25 unless they 
constitute the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14, the service-connected 
residuals of perineal trauma were assigned separate 10 and 20 
percent ratings based on symptoms from ilioinguinal neuralgia 
and from urinary frequency, respectively.  However, only the 
rating of impairment based on urinary frequency is subject to 
this appeal.  

On VA medical examination in May 1992, the veteran reported 
genitourinary symptoms and impairment unrelated to urinary 
impairment.  He indicated that, since his in-service 
treatment for peritonsillar abscess, he frequently had sore 
throat and a felt swelling in the throat (mostly after 
exposure to cold).  On examination of the genitourinary 
system, it was indicated that all clinical studies were 
normal, and that physical examination was unremarkable; on 
otolaryngological examination, the oral cavity and oropharynx 
were normal with small tonsils, there was no evidence of 
infection, and true vocal cords were normal; "some" 
erythema of the posterior pharyngeal wall and "very mild" 
mucosal erythema of the hypopharynx and larynx were noted.  
History of probable recurrent peritonsillar abscess, post-
operative, was diagnosed.  

On VA medical examination in April 1994, the veteran reported 
various perineal symptoms, unrelated to any voiding 
impairment.  Regarding symptoms from the peritonsillar 
abscess, he reportedly had a frequent sensation of swelling 
in his throat and swelling of his neck (he noted that they 
could last up to a week in duration).  On examination of the 
genitourinary system, residuals of perineal trauma manifested 
by voiding impairment were not identified.  On examination of 
the throat, the pharynx was "unremarkable," there was no 
cervical adenopathy, the tonsils were not enlarged, and he 
did not have a hoarse voice.  

VA medical records from January 1994 to February 1995 
document treatment for various symptoms and impairment 
including pharyngitis.  

By RO rating decision in February 1995, the overall rating of 
the service-connected residuals of perineal trauma was 
increased from zero to 10 percent, and the disability was 
rated under Code 7525 (chronic epididymoorchitis).

On VA medical examination in May 1995, the veteran indicated, 
in pertinent part, that his post-perineal trauma symptoms 
included burning sensation on urination and nocturia (2 to 3 
times per night).  On examination, perineal exploration, 
thrombectomy of the organized thrombus in the left corpora 
cavernosum, cavernostomy, and residuals of discomfort were 
diagnosed.

Administrative and medical records from the Social Security 
Administration (SSA), including May and July 1995 disability 
determination notices, indicate that the veteran received SSA 
disability benefits since May 1994 due to peripheral 
neuropathy.

On VA medical examination in September 1995, the veteran 
reported recurrent sore throat (occurring about twice a 
month), fever, and difficulty swallowing since the in-service 
occurrence of peritonsillar abscess, requiring intermittent 
medical treatment and medication; reportedly, he developed a 
sore throat earlier in September 1995 and was diagnosed with 
cryptic tonsillitis, but he was prescribed no medication as 
he was scheduled for a compensation and pension medical 
examination.  On examination, he looked in marked distress; 
both tonsils were congested, and tenderness and palpable 
submandibular nodes were noted, bilaterally.  History of 
recurrent peritonsillar abscess and recurrence of acute 
tonsillitis at the present time were diagnosed.

On VA medical examination in January 1996, the veteran 
reported burning sensation on urination and crystals in 
urine, but he denied any blood in the urine.  He indicated 
that he had recurrent peritonsillar abscess since service, 
noting that the most recent such episode occurred in 
September 1995.  On examination of the throat, there was no 
evidence of tonsillar abscess or soreness or congestion of 
the throat; the respiratory system was normal.  In pertinent 
part, status post-peritonsillar abscess by history, treated 
and resolved, and history of perineal trauma with urinary 
frequency were diagnosed.  

At an April 1997 RO hearing, the veteran testified that he 
had symptoms including frequent urination (both during the 
night and day), difficulty urinating, and pain and 
"stinging" on urination.  Relative to the residuals of 
peritonsillar abscess, he testified that he had recurrent 
swelling of the tonsils (especially in cold weather) 
requiring intermittent medical treatment and use of 
antibiotic medication.

VA and private medical records from March 1995 to October 
1997 document intermittent treatment for various symptoms and 
impairment including sore throat and difficulty swallowing, 
pharyngitis, tonsillar erythema, recurrent perineal pain, 
intermittent dysuria, post-void dribbling, and nocturia.  

On VA medical examination in February 1998, the veteran 
reported nocturia (about 3 to 4 times per night), difficulty 
initiating micturition, early dysuria, and post-void 
dribbling.  Regarding the residuals of peritonsillar abscess, 
he reported recurrent sore throat and tonsillar abscess, 
requiring treatment with medication.  On examination of the 
genitourinary system, the testicles and prostate were normal.  
On examination of the throat, the pharynx was slightly 
erythematous, but the tonsils displayed no evidence of acute 
infection.  Status post perineal trauma, status post excision 
of a corpora cavernosi with residuals and sequelae of 
discomfort and nocturia (but with normal urinalysis 
findings), and status post peritonsillar abscess by history 
and currently with normal examination, were diagnosed.  

On VA medical examination in May 1999, the veteran reported 
difficulty initiating urination and maintaining the stream, 
post-void dribbling, nocturia (3 or more times per night), 
and minimal leaking of urine (not requiring supplemental 
padding).  On examination, orchialgia with history of 
perineal trauma, with residuals and sequelae of episodic 
epididymitis, episodic prostatitis, and discomfort were 
diagnosed.  

VA and private medical records from October 1997 to April 
2000 document intermittent treatment for various symptoms and 
impairment including involving the genitourinary system and 
the veteran's throat.  In April 1998, he sought emergency 
treatment due to severe sore throat, difficulty swallowing 
and clearing throat, and fever, but on examination, he denied 
difficulty breathing, nausea, or vomiting; on examination, 
the throat was reddened and beefy with pustules on his soft 
palate; there was evidence of tenderness in the node-bearing 
areas and slight swelling, but no discrete adenopathy; severe 
pharyngitis was diagnosed.  

Currently, the veteran's service-connected residuals of 
perineal trauma manifested by urinary frequency are rated 
under 38 C.F.R. § 4.115b, Code 7515 (calculus in the bladder, 
with symptoms interfering with function); a 20 percent rating 
is assigned.  

Disability under Code 7515 is to be rated as voiding 
dysfunction which, in turn, provides that a particular 
condition is to be rated as urine leakage, frequency, or 
obstructed voiding.  Based on urine leakage, if there is 
continuing leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the wearing of 
absorbent materials which must be changed less than two times 
per day, a 20 percent evaluation will be assigned; if 
absorbent materials must be worn and changed two to 4 times 
per day, a 40 percent evaluation will be assigned.  If 
disability under Code 7515 is rated based on urinary 
frequency, a 20 percent rating will be assigned where there 
is evidence of daytime voiding interval between one and two 
hours, or awakening to void 3 or 4 times per night; where the 
voiding interval is less than one hour, or awakening to void 
5 or more times per night, a 40 percent rating will be 
assigned.  Disability based on obstructed voiding will be 
assigned a 30 percent rating if there is evidence of urinary 
retention requiring intermittent or continuous 
catheterization.

Based on the evidence of record, as discussed above, the 
Board finds that a rating in excess of the current 20 percent 
for the service-connected residuals of perineal trauma 
manifested by urinary frequency is not warranted.  Although 
the entirety of the evidence demonstrates that the veteran 
has various genitourinary symptoms including pain, 
discomfort, and urinary impairment, only the impairment 
related to urinary frequency is subject to this appeal.  As 
noted above, the pertinent symptoms include frequent 
urination, difficulty initiating urination and maintaining 
the stream, burning sensation on urination, post-void 
dribbling, nocturia (3 to 4 times per night), and minimal 
leaking of urine, requiring intermittent medical treatment.  
Yet, he does not require the use of absorbent materials and 
is not shown to have ever had any obstructed voiding 
requiring catheterization; there is also no indication of 
daytime voiding interval less than an hour or awakening to 
void 5 or more times per night.  Thus, the criteria for a 
rating in excess of 20 percent for urinary impairment have 
not been met based urine leakage, urinary frequency, or 
obstructed voiding.

As to the service-connected residuals of peritonsillar 
abscess, during the pendency of this appeal, the VA Schedule 
of Ratings of the respiratory system was amended, effective 
October 7, 1996.  61 Fed. Reg. 46,720 (1996).  Consistent 
with Marcoux v. Brown, 10 Vet. App. 3 (1996), a liberalizing 
regulatory change during the pendency of a claim must be 
applied if it is more favorable to the claimant, Id. at 6, 
citing Karnas v. Derwinski, 1 Vet. App. 308 (1991), the 
version of the criteria for the respiratory system most 
favorable to the veteran must be applied. 

The RO has rated the veteran's increased rating claim under 
pertinent rating criteria in effect prior to October 7, 1996 
and thereafter.  The Board will do likewise. 

The veteran's service-connected peritonsillar abscess 
residuals are rated under 38 C.F.R. § 4.97, Code 6516, 
chronic laryngitis, and a noncompensable rating is assigned.  
Although a minimum rating of 10 percent is assignable for 
chronic laryngitis if there is evidence of hoarseness, with 
inflammation of cords or mucous membrane, a zero percent 
rating was assigned by the RO by application of 38 C.F.R. 
§ 4.31, which provides that where the rating schedule does 
not provide a zero percent rating, such rating will be 
assigned if the criteria for a compensable rating have not 
been met.

Under Code 6516 (chronic laryngitis), in effect prior to 
October 7, 1996, a 10 percent rating is applicable where the 
evidence shows moderately severe chronic laryngitis (with 
catarrhal inflammation of cords or mucous membrane, and 
moderate hoarseness).  

Based on the entire evidence of record, the Board finds that 
a compensable rating for the veteran's service-connected 
residuals of peritonsillar abscess is unwarranted under the 
rating criteria in effect prior to or since October 7, 1996.  
Although evidence documents intermittent medical treatment 
(including with antibiotics) due to symptoms including 
pharyngitis, sore throat, tonsillitis, sensation of swelling, 
and fever, there is no indication (or contention by or on 
behalf of the veteran) that his service-connected 
peritonsillar abscess residuals are productive of hoarseness 
with impairment of the vocal cords or mucous membrane.  Thus, 
the entirety of the evidence does not provide a basis for a 
compensable rating of this disability based either on the 
"old" or "new" Code 6516.  

The Board stresses that the preponderance of the evidence is 
against the veteran's claims of increased ratings for 
residuals of perineal trauma manifested by urinary frequency 
and residuals of peritonsillar abscess, and it presents no 
question as to which of two evaluations  should be applied.  
Thus, 38 C.F.R. § 4.7 is inapplicable.


ORDER

A rating in excess of 20 percent for residuals of perineal 
trauma manifested by urinary frequency is denied.

A compensable rating for residuals of peritonsillar abscess 
is denied.


REMAND

As indicated above, there has been a significant change in 
the law during the pendency of this appeal.  With enactment 
of VCAA, and regulations implementing same, VA shall make 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim for benefits, 
except that no assistance is required if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West Supp. 
2001); (See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 U.S.C.A. §§ 3.102, 3.156(a), 3.159, 3.326(a)).

Regarding a service connection claim, the assistance provided 
by VA shall include a medical examination when necessary to 
make a decision on the claim.  An examination is necessary if 
the evidence (both medical and lay) contains competent 
evidence of a current disability or persistent or recurrent 
symptoms of disability; and the evidence indicates that the 
disability or symptoms may be associated with active service, 
but there is insufficient medical evidence for VA to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West Supp. 
2001).

In this case, the veteran contends that he has a chronic left 
ankle disability of service origin.  Although he is a 
layperson and is not competent to provide a medical diagnosis 
of a chronic disability (such as involving the left ankle), 
or to link the onset of chronic disability to active service 
or any incident occurring therein, see Grivois v. Brown, 
6 Vet. App. 136, 140 (1994), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992), he is competent to state that he had 
observable symptoms (such as ankle pain) since service.  See 
Cartright v. Derwinski, 2 Vet. App. 24 (1991).  

On VA medical examination in February 1998, the examiner 
indicated that the veteran had left ankle pain and 
discomfort, and that a magnetic resonance imaging study of 
the left ankle showed an accessory soleus muscle, opining 
that the evidence was insufficient to render a diagnosis of 
acute or chronic disability of the ankle.  Thus, the Board 
believes that a thorough VA orthopedic examination should be 
performed, including a review of the entire claims file, to 
determine the nature and origin of any chronic left ankle 
disability which may be now present.  See Suttmann v. Brown, 
5 Vet. App. 127 (1993).  The Board notes that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation, see Degmetich v. Brown, 104 F. 
3d 1328 (1997).

Regarding the claims of increased ratings of the service-
connected disabilities of both knees and the low back, the 
most recent VA medical examination addressing the severity of 
impairment therefrom was performed in February 1998.  The 
examiner indicated that examination of the knees and the low 
back was "suboptimal" because the veteran complained of 
excessive pain, "far exceeding the objective evidence;" the 
examination was therefore "very difficult, if not 
impossible," to complete.  

The Board notes that VA outpatient treatment records include 
a January 1996 medical consultation related to veteran's 
complaints of left ankle pain; on examination, it was 
indicated, in pertinent part, that he had low tolerance to 
pain.  Accordingly, the Board is of the opinion that another 
VA orthopedic examination should be performed to address the 
extent of functional impairment resulting from the service-
connected disabilities of the knees and the low back, 
including during flare-ups of symptoms in relation to 
objective manifestations of the disabilities.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran is hereby reminded that he has an obligation to 
assist in the adjudication of his claims.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  He must be prepared to 
cooperate with the efforts of VA to provide an adequate 
medical examination and submitting to VA all medical evidence 
supporting his claims.  Olson v. Principi, 3 Vet. App. 480 
(1992).

As to the TDIU claim, on VA medical examination in February 
1998, the examiner opined that the veteran had "many factors 
involved in his employability issues;" she indicated that 
his employability was not impaired by the residuals of 
perineal trauma, but that his musculoskeletal disability 
would be productive of difficulty performing manual labor.  

As the evidence of record indicates that the veteran receives 
SSA disability benefits based on disability from his 
nonservice-connected peripheral neuropathy, and the entirety 
of the evidence of record does not adequately show whether 
the TDIU criteria listed in 38 C.F.R. § 4.16, based solely on 
his service-connected disabilities are met, the Board finds 
that clarification is necessary with regard to the matter of 
employability.

Thus, the remaining issues on appeal are REMANDED for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
of VCAA, codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001) and in pertinent regulations 
are satisfied.

2.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for any impairment of the left ankle 
since service, and all of his service-
connected disabilities since April 2000.  
After any necessary authorizations are 
obtained from the veteran, copies of all 
relevant VA or private reports of 
medical treatment (not already of 
record) should be obtained by the RO and 
added to the claims file.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any left ankle 
disability now present, and the nature 
and severity of the service-connected 
left and right knee, and low back 
disabilities.  The veteran must be 
notified of the time and place of the 
examination (a copy of such letter to 
him must be included in the claims 
folder); he is hereby advised as to his 
duty to report for same under 38 C.F.R. 
§ 3.326(a), and the potential adverse 
consequences of his failure to cooperate 
with completion of the examination.  
38 C.F.R. § 3.655(b).  The claims folder 
must be made available to the examiner 
for review in conjunction with this 
request for medical opinion.  Regarding 
the claimed left ankle disability, the 
examiner should be asked to provide an 
opinion whether it is at least as likely 
as not that any disability found is 
causally related to service and/or any 
service-connected disability.  If any of 
the foregoing cannot be determined, the 
examiner should so state for the record.  
As to the service-connected left and 
right knee and low back disabilities, 
any pertinent pathology present should 
be discussed, and all appropriate 
testing conducted.  The examiner should 
elicit all of the veteran's complaints 
concerning the disability of each of his 
knee and the low back and assess whether 
there is adequate pathology present to 
support each subjective complaint of 
pain.  The examiner should comment on 
the severity of these manifestations on 
the veteran's ability to function in the 
employment arena.  The examiner should 
also comment on whether there are other 
objective indications of the extent of 
the veteran's pain, such as visible 
manifestations on movement of each knee 
and the low back, and functional 
impairment due to pain. 

4.  The RO review of the veteran's 
increased rating claims should include 
in its readjudication of the evidence 
consideration of 38 C.F.R. §§ 4.40, 4.45 
and 4.59, and should specifically 
document consideration of 38 C.F.R. 
§ 3.321(b)(1) (2000).  Floyd v. Brown, 
9 Vet. App. 88 (1996) (the Board is 
precluded from assigning extraschedular 
rating in the first instance).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above (including assigning the 
appropriate disability ratings for the 
veteran's service-connected 
disabilities), the RO should again 
review his TDIU claim, including 
consideration of 38 C.F.R. 
§ 3.321(b)(1).

6.  The RO should carefully review the 
medical examination reports and the 
other development requested above to 
ensure compliance with this remand.  If 
any development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the remaining benefits sought on appeal are not granted, 
the veteran and his representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for review.  The veteran has the right to submit 
additional evidence and argument on the matters remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled 
expeditiously.  See The Veterans' Benefits Improvements Act 
of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 



